Case 4:20-cv-00391-DPM Document 8 Filed 06/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT.OF ARKANSAS
CENTRAL DIVISION

LAVITA NEWSOME PLAINTIFF
V. No. 4:20-cv-391-DPM

NATANIEL GREEN, LARRY

FOSTER, MICHAEL THOMAS,

CJ MAGNOLIA, CHALIE BOI,

KEEVAN WHEELER, MOTEL 6,
DOUBLTETREE HOTEL, RESIDENCE

INN, SPANISH TRAIL, LITTLE ROCK
SHERIFF DEPARTMENT, CHI ST. VINCENT
HOSPITAL, NORTH LITTLE ROCK POLICE
DEPARTMENT, BANK OF AMERICA,
FIRST NATIONAL BANK OF TEXAS,

FIRST CONVIENE BANK, VERISON
WIRELESS, CRICKET, UNITED STATES
POSTAL SERVICE, SPRINT
COMMUNITCATION, METRO PCS, DOES DEFENDANTS

JUDGMENT

Newsome’s complaint is dismissed without prejudice.

yy

~A..4 fs fl
AIPyV12n,,<t ~bb IL
WE UMGNYRAOALE .

D.P. Marshall Jr.”
United States District Judge

 

NAD
